Citation Nr: 0011041	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for a traumatic scar 
above the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had nine years and one month active service, 
including active service from January 1971 to June 1978.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

In January 1999, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  A traumatic scar above the right eye is asymptomatic.

2.  A traumatic scar above the right eye results in no more 
than slight disfigurement.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a traumatic 
scar above the right eye have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A traumatic scar above the right eye is evaluated as 
noncompensable under diagnostic code 7800.  Scars of the 
head, face or neck warrant a noncompensable evaluation if the 
resulting disfigurement is slight and a 10 percent evaluation 
if the resulting disfigurement is moderate.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  In addition, scars may be 
rated based upon the limitation of function of the part 
affected, and superficial scars warrant a 10 percent 
evaluation if they are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.

During a February 1996 VA examination, an examiner described 
a scar above the right eye, three centimeters in length, 
which folded into the normal creases and skin folds of the 
forehead.  During a hearing in December 1996, the veteran 
indicated that the scar was "sensitive."  Notwithstanding 
the veteran's characterization at his hearing of the scar as 
sensitive, he did not indicate that the scar was painful.  
Moreover, during a VA examination in March 1999, an examiner 
concluded that the veteran's scar resulted in no 
symptomatology.  The Board finds that the examiner's findings 
are more probative of the ascertainable symptomatology 
associated with the veteran's disability than the veteran's 
vague complaints articulated at his hearing.  The Board 
concludes, therefore, that the veteran's scar is 
asymptomatic.  

The veteran has also complained of what he characterized as 
the disfiguring quality of the scar.  However, photographs of 
the scar developed during the February 1996 and March 1999 
examinations reveal the scar to be largely unnoticeable.  The 
veteran's scar, therefore, results in no more than slight 
disfigurement and does not warrant a compensable evaluation.  

ORDER

A claim for a compensable evaluation for a traumatic scar 
above the right eye is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


